DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 1/31/2020. Claims 1-20 are pending and considered below.

Drawings
The drawings are objected to because the user terminal (920) is not numbered in FIG. 27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification does not match the drawings in the following instances:
On page 8, line 24, electronic device is numbered “100”. However, in the remainder of the specification and in the drawings, “100” is associated with “cabin system”.
On page 9, lines 18-19 and page 11, lines 10-11, communication device is numbered “220”. However, in FIG. 3, gesture input unit is numbered “220” and communication device is numbered “300”.
On page 10, lines 12-13, object detection device is numbered “210”. However, in FIG. 3, touch input unit is numbered “210” and image device is numbered “250”.
On page 13, lines 21-24, main controller is numbered “171”. However, in FIG. 3, main controller is numbered “170” and processor is numbered “171”.
Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-12, step 1 analysis, the subject matter of claims 1-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-12 are directed to a device.
Claims 1-12 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-12 are directed to a device for determining a riding intention of an outside person based on a location, posture, and gesture of the outside person. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a taxi driver determining that a customer intends to hail a cab. Thus, the claims recite a mental process.
Independent claim 1 includes the revised step 2A, prong two, additional elements of acquiring image data and generating a control signal. Claim 2 further includes the revised step 2A, prong two, additional element of selecting an information output display. Claims 3-6 further include the revised step 2A, prong two, additional element of providing a signal. Claim 11 further includes the revised step 2A, prong two, additional element of generating a signal. Acquiring image data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Generating a control signal, selecting an information output display, providing a signal, and generating a signal are insignificant post-solution activities. Claims 1-12 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-12 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). 
Claims 1-12 include the step 2B additional element of a processor. Applicant’s specification does not provide any indication that the processor is anything other than a conventional processor. Receiving data, generating signals, and selecting an information output display are well-understood, routine and conventional functions when claimed using a generic processor. Processors are widely prevalent and in common use in autonomous vehicles. A processor is not significantly more than the judicial exception since it is a well-understood, routine, and conventional feature previously known to the autonomous vehicle industry. Therefore, claims 1-12 are rejected under 35 U.S.C. 101.
Regarding claims 13-20, step 1 analysis, the subject matter of claims 13-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 13-20 are directed to a method.
Claims 13-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 13-20 are directed to a method for determining a riding intention of an outside person based on a location, posture, and gesture of the outside person. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a taxi driver determining that a customer intends to hail a cab. Thus, the claims recite a mental process.
Independent claim 13 includes the revised step 2A, prong two, additional elements of acquiring image data and generating a control signal. Claim 14 further includes the revised step 2A, prong two, additional element of selecting an information output display. Claims 15-17 further include the revised step 2A, prong two, additional element of providing a signal. Acquiring image data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Generating a control signal, selecting an information output display, and providing a signal are insignificant post-solution activities. Claims 13-20 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 13-20 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). 
Claims 13-20 include the step 2B additional element of at least one processor. Applicant’s specification does not provide any indication that the processor is anything other than a conventional processor. Receiving data, generating signals, and selecting an information output display are well-understood, routine and conventional functions when claimed using a generic processor. Processors are widely prevalent and in common use in autonomous vehicles. A processor is not significantly more than the judicial exception since it is a well-understood, routine, and conventional feature previously known to the autonomous vehicle industry. Therefore, claims 13-20 are rejected under 35 U.S.C. 101.
Examiner suggests that the independent claims be amended to positively recite a control function. For instance, “generate a control signal to stop the vehicle based on the riding intention” could be replaced with “autonomously stop the vehicle based on the determined riding intention”.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hicok et al. (US-2019/0265703-A1, hereinafter Hicok).
Regarding claim 1, Hicok discloses:
a processor configured to: (paragraphs [0358-0389] and FIG. 31, Advanced System-on-a Chip (SoC) - 100);
acquire image data acquired by a camera mounted in a vehicle (paragraphs [0130-0131] and [0299-0310]; and FIG. 27, self-driving shuttle-50, surround camera-72, stereo camera-74, interior camera-77, and long-range front camera-79);
determine a riding intention of an outside person based on a location, posture, and gesture of the outside person detected from the image data (paragraphs [0127] and [0147]; and FIG. 1D, external situational awareness); and
generate a control signal to stop the vehicle based on the riding intention (paragraphs [0127], [0130] and [0147]).
Regarding claim 2, Hicok further discloses:
wherein the processor is configured to select an information output display from among a plurality of external displays mounted in the vehicle according to a travel direction of the vehicle (paragraphs [0274-0287] and FIG. 26E, “waiting for you”, “I’m about to go”, and “wait for me”).

Regarding claim 3, Hicok further discloses:
wherein the processor is configured to provide a signal so that information about a status of the vehicle is displayed on the information output display (paragraphs [0274-0287] and FIG. 26E, “waiting for you”, “I’m about to go”, and “wait for me”).
Regarding claim 4, Hicok further discloses:
wherein the processor is configured to provide a signal so that at least one of destination information, route information, available seat information, occupant information, or special-vehicle-related information is displayed on the information output display (paragraph [0277], flashing pedestrian warning signs indicating the presence of passengers and the side of the shuttle of the passenger; and FIG. 24, flashing pedestrian warning signs-8081).
Regarding claim 6, Hicok further discloses:
wherein the processor is configured to provide a signal so that content for interaction with the outside person is displayed on the information output display (paragraph [0277], displays for communicating with persons outside of the shuttle; paragraph [0283], employee; and paragraph [0287], FIG. 26E, “waiting for you”, “I’m about to go”, and “wait for me”).
Regarding claim 7, Hicok further discloses:
wherein the processor is configured to determine the riding intention of the outside person based on a posture of a head, a posture of arms, and a posture of a body of the outside person (paragraphs [0127] and [0147]).
Regarding claim 9, Hicok further discloses:
wherein the processor is configured to determine, upon detecting that the outside person makes a gesture of waving in a state in which the outside person is located near a boundary between a road and a sidewalk, the gesture of waving to be a gesture indicating a riding request intention (paragraph [0127], a neural network is trained to recognize hailing gestures and the robo-taxi can gently glide to the side of the street and automatically open a passenger door closest to the waiting potential passenger upon detecting such a gesture).
Regarding claim 13, Hicok further discloses:
acquiring, by at least one processor (paragraphs [0358-0389] and FIG. 31, Advanced System-on-a Chip (SoC) - 100);
image data acquired by a camera mounted in a vehicle (paragraphs [0130-0131] and [0299-0310]; and FIG. 27, self-driving shuttle-50, surround camera-72, stereo camera-74, interior camera-77, and long-range front camera-79);
determining, by the at least one processor, a riding intention of an outside person based on a location, posture, and gesture of the outside person detected from the image data (paragraphs [0127] and [0147]; and FIG. 1D, external situational awareness); and
generating, by the at least one processor, a control signal to stop the vehicle based on the riding intention (paragraphs [0127], [0130] and [0147]).
Regarding claim 14, Hicok further discloses:
selecting, by the at least one processor, an information output display from among a plurality of external displays mounted in the vehicle according to a travel direction of the vehicle (paragraphs [0274-0287] and FIG. 26E, “waiting for you”, “I’m about to go”, and “wait for me”).
Regarding claim 15, Hicok further discloses:
providing, by the at least one processor, a signal so that information about a status of the vehicle is displayed on the information output display (paragraphs [0274-0287] and FIG. 26E, “waiting for you”, “I’m about to go”, and “wait for me”).
Regarding claim 16, Hicok further discloses:
wherein the providing a signal so that information is displayed comprises providing, by the at least one processor, a signal so that at least one of destination information, route information, available seat information, occupant information, or special-vehicle-related information is displayed on the information output display (paragraph [0277], flashing pedestrian warning signs indicating the presence of passengers and the side of the shuttle of the passenger; and FIG. 24, flashing pedestrian warning signs-8081).
Regarding claim 18, Hicok further discloses:
wherein the determining a riding intention comprises determining, by the at least one processor, a riding intention of the outside person based on a posture of a head, a posture of arms, and a posture of a body of the outside person (paragraphs [0127] and [0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hicok, as applied to claims 3 and 15 above, and further in view of Fujimoto (US-2018/0129981-A1, hereinafter Fujimoto).
Regarding claim 5, Hicok does not disclose displaying information regarding available space for stopping on an exterior display of a vehicle. However, Fujimoto discloses a vehicle control and exterior display system for a rideshare vehicle, including the following features:
wherein the processor is configured to: (paragraphs [0093-0105] and FIG. 1, vehicle exterior display-32, first map information-54, second map information-62, and interface control unit-160);
determine whether there is available space for stopping in a road on which the vehicle is traveling (paragraphs [0131-0134]); and
upon determining that there is no available space for stopping, provide a signal so that information about non-availability of the vehicle is displayed on the information output display (paragraphs [0131-0134] and FIG. 10, front display-32F, and image-310F).
Fujimoto teaches that a vehicle exterior display presents information to a ride seeker when the ride seeker is in a parking/stopping-prohibited section (paragraph [0133]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the exterior display message regarding a parking/stopping-prohibited section of Fujimoto into the external information displays which communicate shuttle information to passengers of Hicok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of coordinating a safe and available pick-up location.
Regarding claim 17, Hicok does not disclose displaying information regarding available space for stopping on an exterior display of a vehicle. However, Fujimoto further discloses:
determining, by the at least one processor (paragraphs [0093-0105] and FIG. 1, vehicle exterior display-32, first map information-54, second map information-62, and interface control unit-160);
whether there is available space for stopping in a road on which the vehicle is traveling (paragraphs [0131-0134]); and
upon determining that there is no available space for stopping, providing, by the at least one processor, a signal so that information about non-availability of the vehicle is displayed on the information output display (paragraphs [0131-0134] and FIG. 10, front display-32F, and image-310F).
Fujimoto teaches that a vehicle exterior display presents information to a ride seeker when the ride seeker is in a parking/stopping-prohibited section (paragraph [0133]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the exterior display message regarding a parking/stopping-prohibited section of Fujimoto into the external information displays which communicate shuttle information to passengers of Hicok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of coordinating a safe and available pick-up location.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicok, as applied to claims 1 and 13 above, and further in view of Tamanaha et al. (US-2021/0089983-A1, hereinafter Tamanaha).
Regarding claim 8, Hicok does not disclose an outside person waving while holding a personal terminal. However, Tamanaha discloses a vehicle ride-sharing assist system, including the following features:
wherein the processor is configured to determine, upon detecting that the outside person makes a gesture of waving while holding a personal terminal, the gesture of waving to be a gesture indicating a riding request intention (paragraph [0080] and FIG. 1, user terminals-2, ride-sharing vehicle-10, processing units-11, vehicle response request unit-18, and user response request unit-28).
Tamanaha teaches that a user of a ride-sharing vehicle should wave his hands while holding a user terminal in order to be identified by the ride-sharing vehicle (paragraph [0080]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of a user waving his hands while holding a user terminal of Tamanaha into the method of passenger using a mobile device to summon an autonomous shuttle of Hicok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of coordinating a pick-up location.

Regarding claim 19, Hicok does not disclose an outside person waving while holding a personal terminal. However, Tamanaha further discloses:
wherein the determining a riding intention comprises, upon detecting that the outside person makes a gesture of waving while holding a personal terminal, determining, by the at least one processor, the gesture of waving to be a gesture indicating a riding request intention (paragraph [0080] and FIG. 1, user terminals-2, ride-sharing vehicle-10, processing units-11, vehicle response request unit-18, and user response request unit-28).
Tamanaha teaches that a user of a ride-sharing vehicle should wave his hands while holding a user terminal in order to be identified by the ride-sharing vehicle (paragraph [0080]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of a user waving his hands while holding a user terminal of Tamanaha into the method of passenger using a mobile device to summon an autonomous shuttle of Hicok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of coordinating a pick-up location.
Regarding claim 20, Hicok further discloses:
wherein the determining a riding intention comprises, upon detecting that the outside person makes a gesture of waving in a state in which the outside person is located near a boundary between a road and a sidewalk, determining, by the at least one processor, the gesture of waving to be a gesture indicating a riding request intention (paragraph [0127], a neural network is trained to recognize hailing gestures and the robo-taxi can gently glide to the side of the street and automatically open a passenger door closest to the waiting potential passenger upon detecting such a gesture).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hicok, as applied to claim 1 above, and further in view of Urmson et al. (US-2017/0193627-A1, hereinafter Urmson).
Regarding claim 10, Hicok does not disclose giving priority to a person closest to a ride-share vehicle. However, Urmson discloses a system for facilitating transportation services between a user and an autonomous vehicle, including the following features:
wherein the processor is configured to give, upon detecting a plurality of outside persons, priority to a first outside person who is closest to the vehicle (paragraph [0090] and FIG. 1, processor(s) - 120).
Urmson teaches that, if two or more users are located at or near the same location, an autonomous vehicle may be dispatched to the location of the user that is closest to the location of the vehicle (paragraph [0090]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of giving priority to the user nearest the vehicle of Urmson into the method of a passenger using a mobile device to summon an autonomous shuttle of Hicok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently allocating vehicles.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hicok in view of Urmson, as applied to claim 10 above, and further in view of Iagnemma et al. (US-2018/0196416-A1, hereinafter Iagnemma).
Regarding claim 11, Hicok in view of Urmson does not disclose outputting light toward a person outside a ride-share vehicle. However, Iagnemma discloses a method for location signaling with respect to an autonomous vehicle and a rider, including the following features:
wherein the processor is configured to generate a signal to output light toward the first outside person (paragraphs [0121] and [0124]).
Iagnemma teaches that a ride-sharing autonomous vehicle should emit light from a signaling device mounted on the exterior of the vehicle toward a rider (paragraph [0124]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of location signaling with respect to an autonomous vehicle and a rider of Iagnemma into the method of a passenger using a mobile device to summon an autonomous shuttle of Hicok in view of Urmson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing communication between a ride-sharing autonomous vehicle and a rider.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hicok, as applied to claim 1 above, and further in view of Dyer et al. (U.S. Patent Number 10,579,788, hereinafter Dyer).
Regarding claim 12, Hicok does not disclose determining a group seeking a ride based on the distance between a plurality of persons. However, Dyer discloses a method for recognizing assigned passengers for autonomous vehicles, including the following features:
wherein the processor is configured to determine, upon detecting a group composed of a plurality of outside persons and upon determining that a distance between the plurality of outside persons is equal to or less than a reference value, the group to be a group seeking a ride (col. 13, lines 50-67; and FIG. 1, processor(s) - 120).
Dyer teaches that, when an autonomous vehicle is dispatched to pick up more than one person, the vehicle should search for a pedestrian close to another pedestrian (col. 13, lines 50-67). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of an autonomous vehicle recognizing a group of pedestrians waiting for a ride of Dyer into the method of passengers using a mobile device to summon an autonomous shuttle of Hicok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of coordinating a pick-up location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehta (U.S. Patent Number 10,527,428) discloses an autonomous vehicle which activates a vehicle control system based on features of a passenger and vehicle capacity criteria.
Krause et al. (US-2020/0070715-A1) discloses a vehicle seating arrangement which identifies a seat for a future passenger to occupy, unlocks a door adjacent to the identified seat, and activates a light proximate to the identified seat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667